Case 6:19-cv-01210-RRS-PJH Document 11 Filed 01/28/20 Page 1 of 1 PageID #: 36



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


SHAWN DAIGLE                                         CIVIL ACTION NO. 6:19-CV-01210

VERSUS                                               JUDGE SUMMERHAYS

STATEWIDE TRANSPORT, INC.                            MAGISTRATE JUDGE HANNA




                                             ORDER

       Considering the foregoing Stipulation of Voluntary Dismissal Without Prejudice;

       IT IS ORDERED THAT all claims set forth by Shawn Daigle are hereby

voluntarily dismissed, without prejudice, each party to bear its own costs.

       SIGNED this 28th day of January, 2020.




                                                     _______________________________
                                                     JUDGE ROBERT R. SUMMERHAYS
